Citation Nr: 1216414	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-24 325	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from March 1992 to October 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

The issue of entitlement to service connection for a right knee disorder is remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The claim of service connection for a right knee disorder was originally denied by a rating decision in October 1998; the Veteran was notified of this action in December 1998 and he did not timely appeal.  This denial was confirmed by rating decision in June 2001.  The Veteran was notified of the denial later in June 2001, and he did not timely appeal.

2.  The additional evidence received by VA subsequent to the June 2001 rating decision is not cumulative or redundant of evidence previously of record and by itself or in connection with the evidence previously assembled raises a reasonable possibility of substantiating the claim of service connection for a right knee disorder.  


CONCLUSIONS OF LAW

1.  The June 2001 rating decision which denied entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  Evidence received since the June 2001 decision is new and material with respect to the issue of entitlement service connection for a right knee disorder, and the claim is reopened.  38 U.S.C.A. §§ 7105, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This is so because the Board is taking action favorable to the Veteran by granting the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The issue of service connection for a right knee disorder was originally denied by a rating decision dated in October 1998 because the right knee problem in service had resolved with no chronic residuals.  The Veteran was notified of the denial in December 1998 but did not timely appeal.  A claim to reopen was denied by rating decision in June 2001 because no evidence showing a chronic right knee disorder due to service was submitted.  The Veteran was notified of the denial later in June 2001 and did not timely appeal.  A claim to reopen for service connection for a right knee disorder was subsequently received by VA in April 2006.  This claim was denied by rating decision in August 2006, and the Veteran timely appealed.

The evidence on file at the time of the June 2001 RO decision consisted of the Veteran's service treatment records.

The Veteran complained in December 1996 of a six month history of right knee pain as a result of hitting the knee on a table; physical examination was positive for McMurray's sign.  X-rays were normal.  The assessment was contusion injury of the right lateral patella, rule out meniscal tear or fracture of the patella.  

According to a compensation and pension evaluation in July 1998, the Veteran complained of right knee pain after falling off of concrete stairs in approximately October 1993.  Physical examination did not reveal any swelling or effusion, laxity, joint line tenderness, or crepitus on the left.  Drawer's and McMurray's signs were negative.  X-rays were normal.  The diagnosis was chondromalacia patella on the right, symptomatic.

Pertinent evidence received after June 2001 consists of VA treatment reports dated from November 2003 to February 2004, a June 2007 private medical report, and written statements by and on behalf of the Veteran.

In order for the Veteran's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be postservice evidence of a right knee that is causally related to service.  

The evidence received after June 2001 includes a June 2007 report from Beavercreek Chiropractic, received by VA in July 2007, in which it is noted that the Veteran has right knee pain due to a service injury.  This evidence is new and material.  It is new because it was received by VA after June 2001 and it is material because it raises a reasonable possibility of substantiating the claim - i.e., it indicates the possibility that the Veteran has a right knee disorder due to service.  

Therefore, new and material evidence has been submitted and the claim for service connection for a right knee disorder is reopened.


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for a right knee disorder, the appeal is allowed to this extent only.  


REMAND

The Board has found that the Veteran has submitted new and material evidence to reopen his claim of entitlement to service connection for a right knee disorder based on the June 2007 medical report.  Although the June 2007 report is new and material with respect to the issue of service connection for a right knee disorder, it is insufficient for a reasoned determination.  While this statement finds that the Veteran has right knee pain due to service injury, it does not provide a clear diagnosis or provide a rationale for the opinion reached.  

Therefore, the case is remanded for the following actions:  

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The RO must contact Beavercreek Chiropractic and request that the examiner that provided the opinion that the Veteran has right knee pain due to a service injury in the June 2007 report provide the evidence upon which this opinion was based.  The examiner must be requested to provide a rationale for the opinion.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran must be afforded a VA examination to determine whether any right knee disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed right knee disorder is related to the Veteran's active duty service.  The examiner must also state whether any diagnosed right knee disorder is due to or aggravated by any service-connected disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the RO must review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

6.  Following completion of all indicated development, the RO must readjudicate the reopened claim of service connection for a right knee disorder, to include consideration of all of the evidence of record, including all evidence that has been added to the record since its last adjudicative action.  If the benefit sought on appeal remains denied, the Veteran will be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations.  The Veteran and his representative will then be given an appropriate opportunity to respond thereto.  Thereafter, the case must be returned to the Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


